                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                         Case No. 08-cr-157-pp

EDWARD WAYNE WEST,

                   Defendant.


ORDER DENYING DEFENDANT’S LETTER MOTION TO CLARIFY PAYMENT
                OF RESTITUTION (DKT. NO. 126)


      On January 28, 2010, Judge Charles N. Clevert, Jr. sentenced the

defendant; the sentence included a special assessment of $300 and restitution

in the amount of $13,470.25. Dkt. No. 72 at 5. Judge Clevert ordered the

defendant to pay the “[l]ump sum payment of $300.00 for the Special

Assessment” “immediately,” but indicated that if the defendant could not pay

the full amount immediately, he had to pay it by participating in the Bureau of

Prisons’ Inmate Financial Responsibility Program. Id. at 6. Judge Clevert did

not impose a payment schedule, or specify a minimum or maximum amount

that the BOP could deduct from the defendant’s account under the IFRP. He

noted only that the BOP should first apply payments to the special assessment,

and then to the restitution. Id.

      On July 15, 2019—nine and a half years after Judge Clevert issued the

judgment—the court received a “petition” from the defendant (who is


                                       1
representing himself). Dkt. No. 126. The defendant alleges that the BOP is

deducting arbitrary, variable amounts from his account for his restitution

payments. Dkt. No. 126. He says that he has readily participated in the IFRP,

but he says that the changing payment amounts (which he says occur based

on facility placement and at the “whims” of the prison staff) have caused

financial problems for his family, who give him money to help support him

while he’s incarcerated. Id. at 1. He asks the court to issue an order limiting

the BOP to deducting minimum and maximum percentages of “the funds that

he receives on a ‘quarterly’ bases.’” Id. at 2.

      The IFRP, instituted under 28 C.F.R. §545.10-11, helps inmates to

develop a financial plan for meeting their imposed financial obligations. 28

C.F.R. §545.10. That regulation sets procedures that the BOP follows in setting

the terms for repayment that an inmate will be held to. See 28 U.S.C. §545.11.

The administration of this program is within the purview of the BOP:

      Courts are not authorized to override the Bureau’s discretion about
      such matters, any more than a judge could dictate particulars about
      a prisoner’s meal schedule or recreation (all constitutional problems
      to the side). Prisoners dissatisfied with a warden’s administration of
      the Inmate Financial Responsibility Program may appeal within the
      Bureau of Prisons, see 28 C.F.R. § 545.11(d), and may be able to
      obtain judicial review of the Bureau’s final decision under the
      Administrative Procedure Act. 5 U.S.C. §702.

United States v. Sawyer, 521 F.3d 792, 794 (7th Cir. 2008). This court does not

have the authority to intervene in how the BOP administers the IFRP. United

States v. Vasquez, 333 F.App’x 125 (7th Cir. 2009). The defendant may have

administrative remedies available to him to remedy his concerns, but he must

address those through the BOP.
                                          2
     The court ORDERS that the defendant’s letter motion to set a payment

schedule is DENIED. Dkt. No. 126.

     Dated in Milwaukee, Wisconsin this 23rd day of July, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      3
